COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                     ORDER ON MOTION TO EXTEND SUBMISSION OF APPEAL

Appellate case name:        Rema Charles v. Dickinson Independent School District, A.C.
                            Kantara, and Taylor Marine Construction of Texas, LLC

Appellate case number:      01-20-00215-CV

Trial court case number:    16-CV-0880

Trial court:                56th District Court of Galveston County

        Appellant Rema Charles has filed a motion to extend submission of this appeal,
which is currently set for October 12, 2021. Appellant requests a 30-day extension because
she recently hired legal counsel who needs additional time to “redraft and prepare a proper
brief[.]” Appellee Taylor Marine Construction of Texas, LLC, has filed a response to the
motion. Ten days have passed without any other response. See TEX. R. APP. P. 10.3(a).
       Appellant filed her notice of appeal in October 2019, and briefing concluded in
September 2020. Appellant does not explain in her motion why she waited so long to hire
legal counsel. Furthermore, as appellee argues, appellant has not sought leave to amend or
supplement her briefs or explained why justice requires new briefing in this appeal. See
TEX. R. APP. P. 38.7 (stating that party’s brief on appeal “may be amended or supplemented
whenever justice requires, on whatever reasonable terms the court may prescribe”).
Accordingly, the Court denies appellant’s motion to extend submission of this appeal.
       It is so ORDERED.


Judge’s signature:    /s/ April L. Farris
                      Acting individually    Acting for the Court


Date: September 28, 2021